Citation Nr: 0526544	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable evaluation for right 
carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for right carotid artery stenosis and assigned a 
noncompensable evaluation effective from March 28, 2001.  The 
veteran, who had active service from April 1965 to July 1987, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in July 2003, and that development 
was completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.

The veteran testified at a videoconference hearing held 
before the Board on December 18, 2002, in connection with his 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's subjective complaints symptomatic of right 
carotid artery stenosis, including dizziness and headaches, 
are already compensated as 30 percent disabling under the 
criteria for arteriosclerotic coronary artery disease.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
carotid artery stenosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8046 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2001 prior to the initial rating 
decision in October 2001, which granted service connection 
for right carotid artery stenosis and assigned a 
noncompensable evaluation effective from March 28, 2001.  The 
veteran filed his notice of disagreement (NOD) in November 
2001 in which he disagreed with the initial evaluation 
assigned for his right carotid artery stenosis.  As such, the 
appeal of the assignment of the initial evaluation of right 
carotid artery stenosis arises not from a "claim" but from 
an NOD filed with the RO's initial assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original noncompensable evaluation in his November 
2001 NOD.  According to VAOPGCPREC 8-2003, if in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a NOD that 
raises a new issue, section 7105(d) only requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved.  The RO properly issued a 
January 2002 SOC and a March 2005 Supplemental Statement of 
the Case (SSOC), which contained the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claim was denied.  Thus, a VCAA notification 
letter is not necessary in this case.  Nevertheless, the 
veteran was sent VCAA letters in December 2003 and July 2004 
in connection with his claim for a higher initial evaluation.  
As such, the Board finds that the notice provisions of the 
VCAA have been satisfied. 

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

While the May 2001 VCAA letter did not specifically inform 
the veteran of the evidence necessary to substantiate his 
claim of entitlement to a higher initial evaluation for right 
carotid artery stenosis, the January 2002 SOC and the March 
2005 supplemental statement of the case (SSOC), sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate the claim.  In fact, both of 
these documents provided the veteran with the schedular 
criteria used to evaluate his service-connected disability, 
namely Diagnostic Code 8046.

Moreover, the December 2003 and July 2004 VCAA letters 
notified the veteran of the information and evidence 
necessary to substantiate a claim for a higher initial 
evaluation in this case.  Specifically, the letters stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

In addition, the December 2003 and July 2004 VCAA letters 
informed the veteran about the information and evidence that 
VA would seek to provide, including requesting all records 
held by Federal agencies, to include his service medical 
records or other military records, and VA medical records.  
The letters also indicated that reasonable efforts were being 
made to help him obtain private records or evidence necessary 
to support his claim and that he would be told if VA was 
unable to obtain such records.  The veteran was also informed 
that a medical examination would be provided or that a medial 
opinion would be obtained if VA determined that it was 
necessary to make a decision on his claim.

The RO also notified the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
December 2003 and July 2004 letters informed the veteran that 
he must provide enough information about his records so they 
could be requested from the person or agency that had them.  
In particular, the December 2003 VCAA letter asked the 
veteran to complete and sign a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, for SCC (initials used to protect the 
veteran's privacy), M.D.  He was told that he must include 
the name and address of the doctor and medical facility and 
the approximate dates of treatment, especially from January 
2001 to the present, so those records could be requested.  
The December 2003 and July 2004 VCAA letters also informed 
him that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), and SSOC 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board, 
and he was afforded VA examinations in September 2001 and 
August 2004.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


Background and Evidence

A rating decision dated in February 1988 granted service 
connection for arteriosclerotic heart disease, postoperative 
coronary bypass, and assigned a 30 percent disability 
evaluation effective from August 1, 1987.  A subsequent 
rating decision dated in October 2001 granted service 
connection for right carotid artery stenosis as secondary to 
his service-connected arteriosclerotic artery disease and 
assigned a noncompensable evaluation effective from March 28, 
2001.  That determination was based on a review of the 
veteran's treatment records as well as on the findings of a 
VA examination performed in September 2001.  During the 
pendency of the appeal, the veteran's noncompensable 
evaluation has remained in effect until the present time.  

Treatment records dated from June 1991 to March 2000 and from 
September 1996 to September 2000 from Wilford Hall United 
States Air Force Medical Center indicate that the veteran was 
seen for a routine follow-up in April 1996 during which it 
was noted that a recent carotid duplex revealed a 60 to 70 
percent right internal carotid artery stenosis.  The veteran 
denied having any symptoms associated with his stenosis, and 
he did not have any chest pain, dyspnea on exertion, 
orthopnea, paroxysmal nocturnal dyspnea, or lower extremity 
edema.  The veteran was diagnosed with moderate asymptomatic 
carotid disease.  He was later seen in September 1996 at 
which time he again denied having chest pain, dyspnea on 
exertion, orthopnea, paroxysmal nocturnal dyspnea, or lower 
extremity edema.  He did report having one episode of 
lightheadedness, tunnel vision, and a cold clammy feeling two 
weeks earlier prior to which he had been working extensively 
on his house and yard.  The episode ceased immediately upon 
sitting down and resting, and he did not have any other 
episodes since that time.  It was noted that the veteran did 
not report having any anginal symptoms, and the treating 
physician indicated that episode of lightheadedness was most 
likely a reflection of dehydration or a vagal reaction.  
There was no suggestion of a transient ischemic attack in his 
history.  The veteran was later seen in April 1997 during 
which he reported having occasional right neck pain and 
blurry vision as well as left frontal headaches that were 
short in duration.  Following a physical examination, the 
veteran was assessed as having moderate asymptomatic right 
internal carotid artery stenosis and neck pain.

Magnetic resonance imaging (MRI) was obtained in July 1997, 
which showed brain volume loss, minor inflammatory changes of 
the sinuses, and essentially normal circle of willis.  It was 
noted that the veteran had had two more headaches during the 
previous six weeks, but the physician indicated that 
medication would not be helpful because his headaches 
remained infrequent and brief.  The veteran also described 
two episodes that occurred the previous month during which he 
felt as though his left leg was on ice.  He did not have any 
weakness, sensory changes, or uncontrollable movements, and 
these episodes lasted no longer than two minutes.  The 
treating physician doubted that these episodes represented 
transient ischemic attacks.

The veteran was admitted to the hospital in August 1997 with 
a sudden onset of left jaw and upper extremity pain while 
working with associated diaphoresis, nausea, and pre-syncopal 
symptoms.  He did not have any chest pain or shortness of 
breath, and his pain gradually resolved with complete 
resolution after administration of nitroglycerin paste.  The 
veteran did not have any EKG changes at admission, and he 
essentially remained asymptomatic during his hospital course.  
A stress echocardiography 8/14 was normal without ischemic 
wall abnormalities, and it was determined that a cardiac 
catheterization was unnecessary.   A follow-up appointment 
was recommended with his regular cardiologist, as was an 
evaluation for cervical spine pathology to determine the 
cause of his upper extremity symptoms.  

The veteran was later seen in April 1999 for a routine 
follow-up during which he complained of episodes of left leg 
weakness and left eye blurriness along with his past left arm 
numbness.  He did not report any anginal symptoms, and he did 
not have any episodes of atypical chest pain.  His blood 
pressure was well controlled, and he denied having dyspnea on 
exertion, orthopnea, proxysmal noctural dyspnea, 
claudication, palpitations, or lower extremity edema.  In 
light of the veteran's right carotid disease, the treating 
physician was very concerned about the veteran's weakness, 
numbness, and blurred vision.  As such, the veteran was 
referred to a vascular surgery clinic later that month.  The 
veteran indicated that his symptoms were more frequent than 
they were in 1997 and that he experienced dizziness, but he 
had had only one headache during the previous three years and 
denied having left side weakness.  The veteran also stated 
that he had increased slow speech as well as difficulty 
finding words.  Following a physical examination, he was 
diagnosed with a history of hyperlipidemia, coronary artery 
disease, and with possible right internal carotid artery 
stenosis with symptomatology suggestive of transient ischemic 
attacks.  Upon further evaluation, the examining physician 
stated that he was not certain that the veteran's symptoms 
were related to his right internal carotid artery stenosis, 
but that it was possible that his most recent symptomatology 
occurred at the time of occlusion. 

The veteran returned for a routine follow-up in September 
2000 at which time he denied having dyspnea on exertion, 
orthopnea, paroxysmal nocturnal dyspnea, claudication, 
palpitations, or lower extremity edema.  He indicated that he 
rarely had episodes of very transient atypical chest pain, 
and he did not report any anginal symptoms.  He did describe 
having intermittent transient episodes of sharp retroorbital 
pain on the right side, but he did not have any weakness or 
visual changes.  The treating physician commented that the 
veteran's right eye pain was more consistent with headaches 
or migraines, but recommended a follow-up with neurology in 
light of his significant right internal carotid artery 
stenosis.

The veteran was afforded a VA examination in June 2001 during 
which he reported having a number of transient ischemic 
attacks as well as dyspnea, fatigue, and dizziness.  He 
denied having syncope.  Although the veteran believed that 
that he was being evaluated for occlusive carotid disease, 
the examiner explained that he was only being evaluated for 
arteriosclerotic coronary artery disease and post-operative 
coronary artery bypass.  

Private medical records dated from August 2001 to December 
2002 document the veteran's treatment for various disorders, 
including his right carotid artery stenosis.  The veteran 
sought treatment in August 2001 with his primary complaint 
being headaches, which he had been having for a long time.  
He indicated that he had recently been experiencing them once 
a month with a duration of one to two hours.  He described 
them as throbbing and indicated that they were accompanied by 
nausea and blurred vision.  He also had some problems with 
his left arm being numb and his fingers being cold.  The 
veteran's medical history was reviewed, and it was noted that 
he underwent a carotid angiography in 1999 because of 
transient ischemic attack symptoms, which showed him to have 
an occluded right internal carotid artery.  Following a 
physical examination, the treating physician listed his 
impression as history of coronary artery disease, 
hypertension, hyperlipidemia, and a history of headaches that 
were probably migraine headaches.

The veteran was afforded a VA examination in September 2001 
for evaluation of his right carotid artery stenosis.  He 
reported having transient ischemic attacks, including a 
severe episode in 1999 during which he almost lost 
consciousness.  It was noted that he took aspirin for such 
attacks and that he did not have any recent transient 
ischemic attack symptoms.  The veteran did have frequent 
headaches, but a cervical spine MRI revealed some 
degenerative disc disease, which a neurologist believed was 
triggering the headaches.  A physical examination found the 
veteran to be in no distress, and his mental status and 
speech were intact.  Cranial nerves II to XII were normal, 
and a motor examination revealed 5/5 strength throughout.  
His reflexes were 2+ throughout, and he did not have any 
pathological reflexes.  It was also noted that sensory, 
cerebellar, and gait were normal.  The examiner diagnosed the 
veteran with right internal carotid occlusive disease and 
noted that he also had previous transient ischemic attacks, 
which had been stable recently.  The examiner also indicated 
that the veteran's neurological examination was normal.  

A June 2002 radiology report indicated that the veteran had 
bilateral trifurcation vessel disease with one vessel run off 
seen to both feet.  There was no other significant arterial 
occlusive disease seen.

The veteran's private physician, SCC (initials used to 
protect the veteran's privacy), M.D., Ph.D., F.A.C.C. 
submitted a letter in December 2002 in which he indicated 
that the veteran had a history of coronary artery disease for 
which he underwent coronary artery bypass grafting in 1985 
receiving a saphenous vein to the obtuse marginal.  Dr. C 
stated that the veteran continued to have episodes of chest 
discomfort for which he was treated with an anti-anginal 
medication.  He also noted that the veteran's other medical 
problems included a history of hypertension, hyperlipidemia, 
and peripheral vascular disease as well as a history of 
transient ischemic attacks.  The veteran had been found to 
have a 100 percent right common carotid artery occlusion.   
He also had a peripheral vascular disease with bilateral 
lower extremity claudication.  Dr. C stated that the 
veteran's physical activity had been limited by his 
claudication and by his angina, but that he did not have 
congestive heart failure.  

In his December 2002 hearing testimony before the Board, the 
veteran indicated that he frequently experienced symptoms, 
such as headaches, dizziness, nausea, and trouble sleeping, 
but indicated that his nausea and dizziness usually subsided 
once he sat down and relaxed.  He also described a blackout 
spell that had occurred one month earlier.  In addition, the 
veteran claimed that his right carotid artery stenosis 
sometimes affected his job as an x-ray technician, but also 
noted that his employer was willing to work with him and that 
he had not missed any work due to the disability. 

The veteran's private physician, REL (initials used to 
protect the veteran's privacy), M.D., submitted a letter in 
December 2003 in which he indicated that a review of a 
previous arteriogram showed a complete occlusion of the 
veteran's right internal carotid artery.  Dr. L noted that 
there was filling of the distal carotid artery via 
collaterals from the external carotid and ophthalmic artery.  
The left carotid and both vertebrals were normal.

The veteran was afforded a VA examination in August 2004 
during which a review of the veteran's medical history 
indicated that there had been no change in the blockage of 
the right carotid.  It was noted that the veteran had had 
blackout spells, but no frank transient ischemic attacks.  He 
had been placed on aspirin, Plavix, and other medications to 
prevent the development of a clot, but he had not had any 
surgery.  In 2003, he had passed out for 20 minutes in his 
garage at which time he had urinary incontinence.  The 
veteran also had dizzy spells in 2004 that lasted for 15 
minutes and required him to sit.  The examiner indicated that 
the veteran's right carotid artery stenosis had not precluded 
exercise and exertion, nor had it affected his daily 
activities as a radiological technician working in an 
outpatient clinic where he was able to sit down if he had a 
dizzy spell or blackout.  The examiner did indicate that 
there was a continuous possibility of transient ischemic 
attacks and blackout spells.  

A physical examination found the veteran to have 
arteriosclerosis obliterans.   He had palpable minimal pulses 
in his feet, and the temperature and color of his extremities 
were essentially normal.  The veteran did not have an aortic 
aneurysm, Raynaud's phenomenon, varicose veins, or soft 
tissue sarcoma.  Following the examination and appropriate 
diagnostic and clinical tests, the veteran was diagnosed with 
status post transient ischemic attacks secondary to right 
carotid stenosis in 1998 and 1999.  The examiner stated that 
there were no residual disabling manifestations of the 
transient ischemic attack at the present time and also 
commented that the veteran's blackout and dizzy spells in 
2003 and 2004 were secondary to his right carotid stenosis.  
From a functional point of view, the examiner indicated that 
the veteran's disability did not interfere with his job at 
the present time, but that he did have the continuous 
possibility of a stroke or the production of other clots in 
the vascular system.


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his right carotid artery stenosis.  More 
specifically, he claims that the current evaluation assigned 
for his disorder does not accurately reflect the severity of 
the symptomatology associated with that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a noncompensable evaluation 
for his right carotid stenosis pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8046 (2004).  Under that diagnostic 
code, purely neurological disabilities, such as hemiplegia, 
cranial nerve paralysis, etc, due to cerebral 
arteriosclerosis will be rated under the diagnostic codes 
dealing with such specific disabilities, with citation of a 
hyphenated diagnostic code.  Purely subjective complaints, 
such as headache, dizziness, tinnitus, insomnia, and 
irritability, recognized as symptomatic of a properly 
diagnosed cerebral arteriosclerosis, will be rated 10 percent 
and no more under diagnostic code 9305.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to cerebral or generalized arteriosclerosis.  
Ratings in excess of 10 percent under diagnostic code 9305 
are not assignable in the absence of a diagnosis of multi-
infarct dementia with cerebral arteriosclerosis.  

The ratings under diagnostic code 8046 apply only when the 
diagnosis of cerebral arteriosclerosis is substantiated by 
the entire clinical picture and not solely on the findings of 
retinal arteriosclerosis.  38 C.F.R. § 4.124, Diagnostic Code 
8046, Note (2004).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his right carotid artery stenosis.  The medical evidence of 
record does not show the veteran to have purely neurological 
disabilities, such as hemiplegia or cranial nerve paralysis.  
In fact, the September 2001 VA examiner indicated that a 
neurological examination was normal, including the veteran's 
cranial nerves II to XII.  As such, the veteran's right 
carotid artery stenosis must be evaluated based on his purely 
subjective complaints.  

The Board acknowledges the veteran's numerous subjective 
complaints, such as transient ischemic attacks, headaches, 
and dizziness.  However, with respect to the veteran's 
transient ischemic attacks, the Board notes that the August 
2004 VA examiner diagnosed the veteran with status post 
transient ischemic attacks in 1998 and 1999 and commented 
that there were no residual disabling manifestations.  As to 
the veteran's other subjective complaints, the Board notes 
that Diagnostic 8046 specifically prohibits the combining of 
a 10 percent disability evaluation for subjective complaints 
with any other rating for a disability due to cerebral or 
generalized arteriosclerosis.  In this case, the veteran is 
currently assigned a 30 percent disability evaluation for his 
service-connected arteriosclerotic coronary artery disease, 
postoperative coronary bypass, and that 30 percent disability 
evaluation assigned under Diagnostic Code 7017 already 
compensates the veteran for certain symptoms arising from 
that disorder, including fatigue, dyspnea, angina, dizziness, 
or syncope.  In addition to Diagnostic Code 8046 prohibiting 
a 10 percent evaluation from being combined with the 30 
percent disability evaluation already assigned in his case 
for the service-connected arteriosclerotic coronary artery 
disease, VA regulations provide that adjudicators must avoid 
the evaluation of the same symptoms under various diagnoses.  
See 38 C.F.R. § 4.14 (2004).  In other words, a veteran who 
suffers dizziness or syncope due to two service-connected 
disabilities may only be rated, or compensated, for those 
symptoms once.

Thus, if the veteran in this case was only service-connected 
for right carotid artery stenosis, a 10 percent disability 
evaluation under Diagnostic Code 8046 might be assigned for 
his subjective complaints.  However, because a 30 percent 
rating has already been assigned for similar symptoms under 
the criteria for arteriosclerotic coronary artery disease, 
the regulations preclude his being given additional 
compensation for similar symptoms under another code.  
Therefore, the Board finds that the veteran is not entitled 
to an initial compensable evaluation for his right carotid 
artery stenosis.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected right 
carotid artery stenosis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In fact, the August 
2004 VA examiner specifically stated that the veteran's right 
carotid stenosis did not interfere with his job.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected right carotid artery stenosis 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial compensable evaluation for right carotid artery 
stenosis is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


